United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 16, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30555
                        Conference Calendar



VYRON L. BROWN, doing business as Soul Contractors,

                                    Plaintiff-Appellant,

versus

CITY OF SHREVEPORT; LILLIAN PRIEST; RAMON LAFITTE; KEITH
HIGHTOWER; MARCIA NELSON; EVA PHILLIPS; RON ADAMS; UNKNOWN
EMPLOYEES; TERRI SCOTT ANDERSON; J.C. MARSHALL; COMMUNITY
DEVELOPMENT; NEIGHBORHOOD REVITALIZATION PROGRAM; EMERGENCY
RECOVERY PROGRAM; PAINT YOUR HEART OUT,

                                    Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 5:04-CV-713
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Vyron L. Brown appeals the district court’s dismissal of his

civil rights action, filed pursuant to 42 U.S.C. §§ 1981, 1983

and 2000e, as barred by the doctrine of claim preclusion.       Brown

argues that the complaint filed in the instant case concerns a

different set of facts and a different defendant from the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30555
                                -2-

previous actions that he filed and that this complaint involves a

continuing violation of his rights by the City of Shreveport.

     Brown has not shown that the district court erred in

dismissing the instant complaint as barred by the doctrine of

claim preclusion.   This action and Brown’s previous action

involved the same parties, the judgment in case no. 01-CV-2415

was rendered by a court of competent jurisdiction, a final

judgment on the merits was rendered in case no. 01-CV-2415, and

the actions involved the same causes of action.   Despite Brown’s

argument to the contrary, Brown’s complaint in the instant case

did not raise any additional claims.   The four elements of claim

preclusion are present and, therefore, the district court did not

err in dismissing Brown’s complaint.   See Petro-Hunt, L.L.C. v.

United States, 365 F.3d 385, 395 (5th Cir. 2004), petition for

cert. filed (U.S. Aug. 5, 2004)(No. 04-190).

     Brown also argues that the district court erred in

dismissing his complaint before service of the complaint on the

defendants.   Because Brown’s complaint was barred by the doctrine

of claim preclusion, it was without arguable merit or frivolous.

See, e.g., Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Brown has not shown that the district court’s dismissal of his

frivolous complaint prior to service on the defendants was

improper.   See Zernial v. United States, 741 F.2d 431, 433 (5th

Cir. 1983).
                             No. 04-30555
                                  -3-

     Brown’s appeal is without arguable merit and, therefore, is

DISMISSED as frivolous.     See Howard, 707 F.2d at 219-20.   Brown

is warned that further frivolous filings in this court will

subject him to sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.